Donald Sullivan seeks a writ of certiorari to review proceedings resulting in his discharge as traffic officer *Page 125 
in the defendant's employ. His application made to Mr. Justice Colie was denied.
It was said in Howell v. Port of New York Authority,34 Fed. Supp. 797 (at p. 801): "The Port Authority, a bi-state corporation (Helvering, c., v. Gerhardt, 304 U.S. 405;58 S.Ct. 969; 82 L.Ed. 1427), is a joint or common agency of the States of New York and New Jersey. It performs governmental functions which project beyond state lines, and it is immune from suit without its consent. Voorhis et al. v. CornellContracting Corp. and Port of New York Authority et al.,170 Misc. 907; 10 N.Y.S. (2d) 378; LeBeau Piping Corp. v.City of New York and Port of New York Authority et al.,170 Misc. 644; 9 N.Y.S. (2d) 853; Pink, c., v. Port of NewYork Authority et al., Supreme Court, New York County, February 3d 1938."
Judge Ackerson in Miller v. Port of New York Authority,18 N.J. Mis. R. 601, in an exhaustive and scholarly opinion, arrived at the same result. The question, however, is not necessary to a determination of this case.
After carefully examining the record of the action taken by the Port of New York Authority in discharging Sullivan, we are satisfied that the Authority acted with due propriety and that the dismissal was in all respects proper.
The application will be denied, with costs.